MEMORANDUM ***
Johnny L. Grafft, Jr. was convicted of one count each of violating 21 U.S.C. § 846 and 18 U.S.C. § 924(c). Because sufficient evidence supports the jury verdict and the district court did not err in its instructions to the jury, we affirm.
The jury plainly rejected Grafft’s argument that he was merely present at the scene of a crime. It is true the government’s case relied on circumstantial evidence. It is true also that circumstantial evidence and inferences that may be drawn from it may be sufficient to sustain a conviction. E.g., United States v. Montgomery, 150 F.3d 983, 1001 (9th Cir.1998). With respect to the drug charge, there was sufficient evidence presented at trial from which a rational jury could have found that (1) Grafft intended to possess the cocaine; (2) he took a substantial step toward achieving possession; and (3) given the amount of cocaine and proximity of the weapon, the cocaine was for distribution not private consumption. With respect to the weapon charge, there was sufficient evidence from which the jury could have found that Grafft knowingly possessed a firearm during and in relation to a drug trafficking crime. There was no need for the jury to find active employment of the weapon and thus no reason for the district court to give such a charge.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.